Citation Nr: 0831029	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-35 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from January 1953 to November 
1957 and December 1957 to September 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the claims for service connection.

The veteran indicated on his VA Form 9 that he desired to 
appeal all of the issues listed on the statement of the case 
and any supplemental statements of the case that he received.  
Therefore, the Board is addressing all of the claims 
indicated on both the September 2005 statement of the case 
and the January 2007 statement of the case.


FINDINGS OF FACT

1. There is no diagnosis of PTSD that has been related to 
active service.

2.  The evidence does not show a current diagnosis of a 
bilateral knee disorder.

3.  The evidence does not show a current diagnosis of 
headaches.

4.  Hypertension is not shown to be causally or etiologically 
related to service, or to a period of one year after service.

5.  The evidence does not show a current diagnosis of a low 
back disorder.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).

2.  A bilateral knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.  Headaches was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).

4.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. § § 3.303, 3.307, 3.309 (2007).

5.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the veteran in January 2005 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decisions in this matter.  The letter 
informed him of what evidence was required to substantiate 
his claims and of his and the VA's respective duties for 
obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in April 2007, the regional 
office provided the veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice 
requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. §5103(a) and 
38 C.F.R. §3.159(b).

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors to consider: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained VA private treatment records, as well as a specific 
VA medical opinion and examination in April 2005.  The 
veteran indicated a private doctor was seen for hypertension, 
however no address was provided on the VA Form 21-526, and no 
additional information was provided after subsequent attempts 
to obtain more information by the RO.  Therefore, the 
available medical evidence and records have been obtained in 
order to make an adequate determination.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for PTSD

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2007).  If the claimed stressor is related 
to combat, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart Medal, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran is claiming entitlement to service connection for 
PTSD.  The veteran received the Fleet Marine Force Combat 
Operations Insignia for participation in actual combat action 
while attached to a Mobile Construction Battalion in July 
1970.  This is considered credible supporting evidence that 
an in-service stressor actually occurred.

However, there is no medical evidence diagnosing PTSD.  The 
service treatment records were reviewed.  Service treatment 
records are silent for any complaint or treatment for a 
psychiatric disorder.  Additionally, private psychiatric 
treatment records from May 2005 to September 2005 reflect 
that the veteran was seen for symptoms of depression.  The 
treatment records do not reflect any evidence of impairment 
due to the veteran's experience during active duty.  The Axis 
I diagnosis was Major Depressive Disorder, single episode, 
severe, without psychotic features, and the Axis IV diagnosis 
was problems related to the social environment (difficulty 
with adjustment to life cycle transition).  The private 
doctor opined that the veteran's symptoms of depressed mood, 
decreased energy, decreased concentration, anhedonia, 
decreased interests, and loss of appetite were precipitated 
by the loss of his farm.  

The veteran was afforded a VA psychiatric examination in 
April 2005.  During this exam, the veteran stated that 
although he had four tours of duty during the Vietnam War, he 
was never under any attack by the enemy, he was never shot 
at, and no one in his unit was ever killed.  The veteran also 
stated that he never had nightmares concerning the war and 
even enjoyed watching films of his operations in Vietnam.  
The examiner opined that the veteran does not meet the 
criteria for PTSD.  The examiner stated that the rationale 
for his opinion was that the veteran does not avoid talking 
or thinking about the war, he shows love to his family 
easily, he has no problems with anger over trivial matters, 
and that he has no problems with hypervigilance or increased 
startled response.

In addition, as a layperson, the veteran is unable to say 
whether he currently has PTSD and/or that it is related to 
his active military service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Thus, as there is no current diagnosis of PTSD in accordance 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders - IV (DSM-IV) (38 
C.F.R. § 4.125(a) (2007)), the Board finds that the veteran's 
claim for service connection for PTSD must be denied.


III.  Entitlement to Service Connection for a Bilateral Knee 
Disorder, Headaches, Hypertension, and a Low Back Disorder

As stated previously, to establish service connection, the 
record must contain: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  

When a veteran served 90 days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of the disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran seeks service connection for a bilateral knee 
disorder, headaches, hypertension and a low back disorder, 
but the objective medical evidence does not reveal a current 
diagnosis of any of these conditions.

Where the medical evidence establishes that a veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  There are no 
current diagnoses of knee, headaches, or a low back disorder.  
Additionally, the service medical records as well as the 
post-service medical records are silent as to any additional 
symptoms or treatment of any of these disorders.  In the 
absence of diagnoses of a bilateral knee disorder, headaches, 
and a low back disorder, the other elements of service 
connection for each of these claims need not be addressed and 
these claims for service connection must be denied.

With respect to the claim for service connection for 
hypertension, during the VA examination in April 2005, there 
was an Axis III diagnosis of history of hypertension.  
However, service medical records are silent as to any 
complaints or treatment for this disorder.  There is also no 
medical evidence linking the April 2005 diagnosis to service 
or a period of one year after service.  Consequently, the 
Board also finds that the preponderance of the evidence is 
against entitlement to service connection for hypertension.

In reaching these conclusions, the Board considered the 
veteran's arguments in support of his assertions that he 
suffers from a knee disorder, headaches, and a low back 
disorder, and that these conditions and hypertension are 
related to service.  However, the veteran's opinion alone 
cannot create the link between his current symptoms and 
experiences during service.  Where the determinative issue 
requires a medical diagnosis or etiological opinion, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board additionally notes that no medical examination has 
been conducted or medical opinion obtained with respect to 
the veteran's claims for his bilateral knee disorder, 
headaches, hypertension, or a low back disorder.  However, 
the Board finds that the evidence, which reveals that the 
veteran does not have current 
diagnoses of these disabilities and does not reflect 
competent evidence showing a nexus between service and the 
disorders at issue, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claims.  See 38 C.F.R. § 3.159(c)(4).  As post-service 
medical records provide no basis to grant these claims, the 
Board finds no basis for a VA examination or medical opinion 
to be obtained.

A VA examination or opinion is necessary if the evidence of 
record: (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but d) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 C.F.R. § 3.159 (2007); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Simply stated, the standards of 
McLendon do not apply to these claims because there is no 
competent medical evidence that the claimant has any current 
diagnoses of a knee disorder, headaches, or a low back 
disorder, and there is no evidence of hypertension in service 
or medical evidence linking hypertension to service.

Thus, as there are no current diagnoses of a bilateral knee 
disorder, headaches, or a low back disorder, and the evidence 
is against any nexus between hypertension and service or a 
period of one year after service, the Board finds that the 
veteran's claims for service connection for these 
disabilities must be denied.


ORDER

Service connection for PTSD is denied.

Service connection for a bilateral knee disorder is denied

Service connection for headaches is denied.

Service connection for hypertension is denied.

Service connection for a low back disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


